Citation Nr: 1723181	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain prior to October 27, 2014, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 1985 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his brother testified at a Board hearing in May 2009; a transcript of that hearing is associated with the claims file.

The procedural history of this case is lengthy, with multiple actions by the Board and an appeal and remand from the United States Court of Appeals for Veterans Claims (Court) following a Joint Motion for Remand in July 2013.  Most recently, the increased evaluation claim for the Veteran's lumbar spine disability was before the Board in July 2015, at which time the Board denied an increased evaluation prior to October 27, 2014, but awarded a 20 percent evaluation for that disability, for the period beginning October 27, 2014.  The Veteran timely appealed that July 2015 Board decision to the Court.  After extensive briefing by the parties, the Court issued a Memorandum decision in October 2016, which vacated the July 2015 Board decision and remanded the lumbar spine issue to the Board.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

Also in the July 2015 Board decision, the Board remanded the increased evaluation appeal for herpes simplex; following the completion of the requested development, the Board issued a June 2016 Board decision, wherein a compensable evaluation prior to October 16, 2006 was denied, but a 10 percent evaluation for the period beginning October 16, 2006, was awarded.  The Board finds that the increased evaluation claim for herpes simplex is final at this time and it will no longer be addressed in this decision.  

As a final matter, in the June 2016 Board decision, the Board noted that a Notice of Disagreement, VA Form 21-0958, respecting a denial for VA Vocational Rehabilitation and Counseling benefits was of record in March 2016.  Further, the Board noted that the VA Vocational Rehabilitation and Counseling records were kept in a separate file from the disability benefits records and that the copy of the January 2016 decision was not currently of record at that time; the Board reflects that such is currently also true.  The Board deferred any action under Manlincon v. West, 12 Vet. App. 238 (1999) in the June 2016 Board decision, and continues to defer action at this time; however, as in the June 2016 Board decision, the Board will again refer the denial of VA Vocational Rehabilitation and Counseling benefits claim to the Agency of Original Jurisdiction (AOJ) for appropriate action respecting the March 2016 Notice of Disagreement, VA Form 21-0958. 



REMAND

In the October 2016 Memorandum decision, the Court indicated that the Board improperly required that flare-ups during the period prior to October 27, 2014, be a permanent condition in order to support a higher evaluation.  Likewise, the Court found that the October 2014 examiner did not properly address the Veteran's additional functional limitations during repetitive use testing as required under Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court ordered that, on remand, the Board will either obtain an addendum opinion or another VA examination.  

After review of the October 2014 VA examination report, the Board notes that a remand for another VA examination is appropriate at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the San Diego VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination so as to determine the current severity of his lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  

In discussing the aspect of additional functional impairment, the examiner should provide a retrospective opinion regarding any additional functional limitation, particularly during flare-ups, for the entire appeal period.  

In addition to completing the above testing, the examiner should additionally address any and all neurological complications associated with his lumbar spine disability, such as any radiculopathy and/or bowel or bladder dysfunction.  

All findings should be reported and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation for his lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

